
	
		I
		111th CONGRESS
		1st Session
		H. R. 2419
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Bishop of New
			 York (for himself and Ms.
			 Shea-Porter) introduced the following bill; which was referred to
			 the Committee on Armed
			 Services
		
		A BILL
		To require the Secretary of Defense to establish a
		  medical surveillance system to identify members of the Armed Forces exposed to
		  chemical hazards resulting from the disposal of waste in Iraq and Afghanistan,
		  to prohibit the disposal of waste by the Armed Forces in a manner that would
		  produce dangerous levels of toxins, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Personnel War Zone Toxic
			 Exposure Prevention Act.
		2.Identification of
			 health effects related to hazardous disposal site
			(a)EstablishmentThe Secretary of Defense shall establish
			 and administer a system to identify members of the Armed Forces who were
			 potentially exposed to a hazardous disposal site and any negative health
			 effects that may be related to such exposure. The Secretary shall administer
			 such system using existing medical surveillance systems.
			(b)NotificationIf the Secretary learns that a member of
			 the Armed Forces was potentially exposed to a hazardous disposal site, the
			 Secretary shall—
				(1)give notice of the
			 potential exposure to—
					(A)the member;
					(B)the commanding
			 officer of the unit to which the member belonged at the time of potential
			 exposure; and
					(C)in the case of a
			 member of the National Guard, the Adjutant General of the State concerned;
			 and
					(2)inform the member
			 that the member may be included in the system required by subsection
			 (a).
				(b)RegistrationFor each member of the Armed Forces
			 notified of a potential exposure under subsection (b), the Secretary shall
			 collect information for purposes of the system required by subsection (a). Such
			 information shall include—
				(1)the locations that
			 the member was deployed, including dates of such deployment;
				(2)the approximate distance of the living and
			 working quarters of the member from a hazardous disposal site;
				(3)the types of
			 materials disposed of at the site;
				(4)the length of time
			 the member was exposed to such site;
				(5)any symptoms
			 experienced by the member while deployed;
				(6)any symptoms the
			 member experiences at the time of submitting such information to the Secretary;
			 and
				(7)other information the Secretary considers
			 appropriate.
				(c)ExaminationNot later than 30 days after the date on
			 which the Secretary learns that a member of the Armed Forces was potentially
			 exposed to a hazardous disposal site, and annually thereafter, the Secretary
			 shall—
				(1)provide such
			 member—
					(A)a complete
			 physical examination; and
					(B)consultation and
			 counseling with respect to the results of such physical examination; and
					(2)ensure that
			 documentation of the potential exposure is placed in the medical record of the
			 member maintained by the Department of Defense.
				(d)Proposed
			 capabilities
				(1)SufficiencyThe Secretary shall determine if existing
			 medical surveillance systems are sufficient to identify all potential negative
			 health effects resulting from exposure to a hazardous disposal site.
				(2)ReportNot later than six months after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report with
			 any recommendations to change existing medical surveillance systems in order to
			 improve the identification of negative health effects resulting from exposure
			 to a hazardous disposal site.
				(e)Annual
			 ReportNot later than one
			 year after the date of the enactment of this Act, the Secretary shall submit to
			 the Committees on Armed Services of the House of Representatives and the Senate
			 a report describing—
				(1)the status of
			 implementing the system required by subsection (a); and
				(2)the incidences of illnesses among members
			 of the Armed Forces notified under subsection (b) and whether such illnesses
			 may have been caused by exposure to a hazardous disposal site.
				(f)DefinitionsIn
			 this section:
				(1)The term
			 existing medical surveillance systems means medical surveillance
			 systems and other data in the possession of the Secretary as of the date of the
			 enactment of this Act.
				(2)The term
			 exposure to a hazardous disposal site includes the
			 following:
					(A)Exposure to the
			 fumes emanating from a hazardous disposal site for—
						(i)more than one year if the member of the
			 Armed Forces was deployed to a military installation that made use of open pits
			 to burn waste; or
						(ii)any
			 period of time when exposure to such fumes was intensive.
						(B)A situation where a member of the Armed
			 Forces with service-related health problems demonstrates significant exposure
			 to fumes emanating from a hazardous disposal site.
					(3)The term hazardous disposal
			 site means a location where hazardous methods of disposing of mass
			 amounts of waste were used during Operation Enduring Freedom or Operations
			 Iraqi Freedom, including the use of open pits to burn waste.
				(4)The term
			 member of the Armed Forces includes former members of the Armed
			 Forces.
				3.Prohibition on
			 disposal of wastes in a manner that produces dangerous levels of
			 toxins
			(a)In
			 generalThe Secretary of
			 Defense shall prohibit the disposal of waste during contingency operations
			 lasting more than six months in a manner that exposes members of the Armed
			 Forces or civilian employees of the Department of Defense to the
			 following:
				(1)Environmental toxins, including dioxin,
			 benzene, and other carcinogens.
				(2)Combinations of
			 toxins that may lead to long-term negative health effects.
				(3)Low levels of
			 toxins that exceed military exposure guidelines for exposures of over one
			 year.
				(b)RegulationsNot later than 60 days after the date of
			 the enactment of this Act, the Secretary of Defense shall prescribe regulations
			 to carry out this section.
			(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on the status of waste disposal techniques
			 used by members of the Armed Forces in Iraq and Afghanistan, including, for
			 each military department, an assessment of the compliance with the regulations
			 required under this section.
			
